F I L E D
                                                                  United States Court of Appeals
                                                                          Tenth Circuit
                    UNITED STATES COURT OF APPEALS
                                                                         SEP 18 2000
                           FOR THE TENTH CIRCUIT
                                                                    PATRICK FISHER
                                                                              Clerk

    FIRST MARINE INSURANCE
    COMPANY,

         Plaintiff-Appellee,
                                                        No. 99-5163
    v.                                            (D.C. No. 97-CV-113-E)
                                                        (N.D. Okla.)
    JIM D. SCOTT; BRENDA SCOTT;
    BANCFIRST, sued as: City Bank and
    Trust Company of Oklahoma City,
    now Bancfirst, f/k/a City Bank and
    Trust Company of Oklahoma City,

         Defendants-Third-Party-
         Plaintiffs-Appellants,

    v.

    STEVE YOUNG,

         Third-Party-Defendant-
         Appellee.


                               ORDER AND JUDGMENT       *




Before BRORBY, PORFILIO,           and MURPHY , Circuit Judges.




*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.

      This appeal presents a boat insurance issue arising in a declaratory

judgment action. Defendants the Scotts bought a boat costing approximately

$157,000, but bought insurance only for $85,000, the amount they borrowed from

defendant Bancfirst. During a windstorm on Grand Lake in Oklahoma, the boat

sustained approximately $72,000 in damage which, the Scotts say, was mostly

cosmetic damage. The Scotts filed a claim on their insurance policy, and First

Marine informed them that the loss plus the boat’s estimated $50,000 salvage

value exceeded the stated value of the boat, $85,000, and that, under the policy

language, it could pay the policy limits and take the boat as salvage to offset its

loss on the claim.

      First Marine filed this declaratory judgment action to determine its liability.

The Scotts, in turn, sued their insurance agent, Steve Young. They argued that

Mr. Young: (1) had told them that the boat would be self-insured for any loss

greater than $85,000; (2) never gave them a copy of the policy with the salvage

provision in it before they bought it; and (3) admitted after this problem arose that

he did not understand the salvage provision.


                                          -2-
      The district court issued three orders, issuing its first decision in response

to cross-motions for summary judgment from First Marine and the Scotts and

Bancfirst. The court held that the policy language supported First Marine’s view

of the case and that First Marine was entitled to summary judgment. The court

was not persuaded by the Scotts’ argument that the agent’s letter confirming that

the boat was underinsured affected the valuation provision of the policy, which

ties First Marine’s rights and obligations to the amount of insurance on the

declarations page, not the value of the boat. It was also not persuaded by the

Scotts’ argument that the term “salvage” was ambiguous and should be construed

against First Marine. It held that the Scotts were urging a different definition

than the ordinary use of the word, and that its cases were inapposite. Finally, the

court held that the Scotts were responsible for reading and knowing the terms of

the policy.

      In response to defendants’ motion for clarification and for reconsideration,

the district court issued its second decision. The court explained that a salvage

value of as little as $15,000, added to the estimated repair cost of over $70,000,

would reach the policy limit of $85,000. The court concluded, based on

defendants’ arguments rather than on evidence challenged by defendants as

inadmissible hearsay, that the salvage value of the boat was at least $15,000. As




                                         -3-
a result, the district court denied the Scott’s motion for reconsideration of its

prior decision that First Marine was entitled to summary judgment.

      The district court issued its final decision in response to cross-motions for

summary judgment from Steve Young and the Scotts and Bancfirst. The court

held that Mr. Young was entitled to summary judgment on the Scotts’ state-law

fraud and negligence claims against him. It found that the evidence supported

Mr. Young’s view of the case, which was that the Scotts wanted insurance only

for the bank’s interest in the boat, and that is exactly what he obtained for them.

The court rejected the Scotts’ argument that Mr. Young had a duty to read and

explain the policy to them. Considering that the evidence showed that the Scotts

had the policy within days after the effective date and more than two years before

the windstorm damaged their boat, the court held that they should have read the

policy for themselves. The court found the cases the Scotts offered in support of

their position to be inapposite. As a consequence of finding that Mr. Young had

no duty to explain the policy to the Scotts, the court concluded that he was also

not liable for constructive fraud or negligent misrepresentation.

      On appeal, the Scotts argue that the district court erred in granting summary

judgment in favor of First Marine and Steve Young, in denying the Scott’s motion

for partial summary judgment, and in denying the Scott’s motion to reconsider.

“We review a grant of summary judgment de novo, applying the same legal


                                          -4-
standard as the district court.”   Myers v. Oklahoma County Bd. of County

Comm’rs , 151 F.3d 1313, 1316 (10th Cir. 1998). Summary judgment is

appropriate “if the pleadings, depositions, answers to interrogatories, and

admissions on file, together with the affidavits, if any, show that there is no

genuine issue as to any material fact and that the moving party is entitled to

a judgment as a matter of law.” Fed. R. Civ. P. 56(c).

       We have carefully reviewed the district court’s orders in light of the

parties’ briefs and the record on appeal. We find no error in the district court’s

reasoning. As First Marine points out, the Scotts are relying on principles of

maritime law in cases arising under federal admiralty jurisdiction to make their

argument about the definition of salvage. In the absence of an argument

supported by facts showing that Grand Lake is navigable, these cases are

inapplicable because admiralty jurisdiction cannot arise.   See, e.g. , LeBlanc v.

Cleveland , 198 F.3d 353, 356 (2d Cir. 1999) (discussing    Jerome B. Grubart, Inc.

v. Great Lakes Dredge & Dock Co.      , 513 U.S. 527, 534 (1995)).




                                            -5-
      Therefore, for substantially the same reasons as those set forth in the

district court’s orders dated September 21, 1998, January 13, 1999, and July 12,

1999, the judgment of the United States District Court for the Northern District of

Oklahoma is AFFIRMED.



                                                    Entered for the Court



                                                    Michael R. Murphy
                                                    Circuit Judge




                                         -6-